The judgment appealed from is unanimously modified to the extent of striking paragraph 10 thereof, which directs payment of $12,019.74 to the estate of Louis B. Jameson, and as so modified, is otherwise affirmed. Conclusion of Law No. 14 is also stricken. Dr. Jameson negotiated and concluded the sale of his stock holdings to Dr. Goldstein and the latter’s nominees. Also, in connection with this sale, Dr. Jameson executed a general release to each of the respondent corporations. The issue of the additional payments to Dr. Jameson was never presented upon the trial, and no findings of fact were made in support of such a direction. Under the circumstances, there appears to be no warrant for presenting the estate of Dr. Jameson with something for which he never bargained. The trial court found “ a species of unfair dealing ” by Dr. Goldstein, and properly directed that he yield up the fruits of such dealings upon being repaid for the cost of the stock in question. Upon this record, there is no basis for requiring any additional payments to the estate of Dr. Jameson. Costs to respondents. Settle order on notice. Concur — Breitel, J. P., Botein, Rabin, Yalente and McNally, JJ. [4 Misc 2d 533.] [See post, p. 894.]